DETAILED ACTION

This Office action is in reply to communications by Applicants responding to first office action on the merits, received 04 December, 2020.
This Application (Application No. 16/132,845) is a continuation of Application No. 11/839902, filed 08 August, 2007.


AIA  Status

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Since the parent application was filed under the pre-AIA  first to invent provisions, it is improper to file a later-filed continuation application under the first inventor to file provisions of the AIA . Accordingly, the present application is being examined under the pre-AIA  first to invent provisions.


Status of Claims

Claims 1, 6-8, 10, 15-17, 19, are amended. Therefore, claims 1-20, are currently pending and addressed below.


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under the first paragraph of pre-AIA  35 U.S.C. 112 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/839902, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claim 3, recites the limitation: “wherein the content item is provided at a size based on characteristics of the user computing device and the electronic document”. However the parent original disclosure is silent about “a size”.
Claims 4, 12, 18, recite the limitation: “wherein the content item is a coupon for a product”. However the parent original disclosure is silent about “a coupon”.

Applicant states that this application is a continuation application of the prior-filed application. A continuation application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application.
Claim 3, recites the limitation: “wherein the content item is provided at a size based on characteristics of the user computing device and the electronic document”. However the parent original disclosure is silent about “a size”.
Claims 4, 12, 18, recite the limitation: “wherein the content item is a coupon for a product”. However the parent original disclosure is silent about “a coupon”.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1, 10, 17, as amended, recite the limitation: “a request to serve a content item”.  However, as clearly pointed out in the nonfinal rejection dated 07/08/2020, the parent original disclosure is silent about “a request”. Applicant may not introduce this new limitation because it constitutes impermissible new matter. The dependent claims inherit the deficiencies of the independent claims. The subject limitation should be cancelled in the next response, or if Applicant attempted to say something different that finds support in the specification, then appropriate clarification, indication of support and correction is required.

Claim 3, recites the limitation: “wherein the content item is provided at a size based on characteristics of the user computing device and the electronic document”. However, as clearly pointed out in the nonfinal rejection dated 07/08/2020, the parent original disclosure is silent about “a size”. Applicant may not introduce this new limitation because it constitutes impermissible new matter. The subject limitation should be cancelled in the next response, or if Applicant attempted to say something different that finds support in the specification, then appropriate clarification, indication of support and correction is required.

Claims 4, 12, 18, recite the limitation: “wherein the content item is a coupon for a product”. However, as clearly pointed out in the nonfinal rejection dated 07/08/2020, the parent original disclosure is silent about “a coupon”. Applicant may not introduce this new limitation because it constitutes impermissible new matter. The subject limitation should be cancelled in the next response, or if Applicant attempted to say something different that finds support in the specification, then appropriate clarification, indication of support and correction is required.

 
Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 15, are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Claim 6, 15, recites the limitation “the content item template”; however, there is insufficient antecedent basis for this limitation in the claim language. The claim language attempts to further limit “content item template”, but the claim language of claims 1 and 5, and 10 and 14 respectively no longer recites and therefore has not established the limitation “content item template”, Appropriate clarification and correction is required.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 1-9 are directed to a method, and claims 17-20 are directed to a system, and claims 10-16 are directed to a product, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: receiving from the content provider a content item template and data related to the product; receiving a request to serve a content item in conjunction with an electronic document, the request comprising one or more keyword search terms associated with a search query; identifying a conditional statement; selecting, at least one item of data to include in the content item based on conditions of the request; creating, the content item based on the selected at least one item of data; providing, the content item to the user computing device to display in conjunction with the electronic document based on the one or more keyword search terms being associated with the content item. These claimed steps are steps of collecting/tracking user data (transmitting, receiving), analyzing data, making determinations 
As claimed, the claim steps appear to be no more than a method of observing, evaluating and judging data, all of which can be done by a human, and/or a series of generic interactive steps that can be done mentally. These steps represent a process that under broadest reasonable interpretation, covers performance of the limitations in the human mind or by a human using a pen and paper, but for the recitation of generic computer components. This concept falls under the “Mental Processes” abstract idea grouping.
The independent claims are directed to an advertising method for displaying an advertisement (content item) in conjunction with an the electronic document based on conditions (conditional rules) and data previously collected. Accordingly, the claimed steps likewise represent a method of managing interactions between people (providers, users and an advertising entity), and of organizing commercial interactions comprising advertising activities. This concept also falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea.
Step 2A- Prong 2: Additional elements include: “one or more computing devices”; “electronic documents”, “user computing devices”. These additional elements are recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). The internet/electronic features of the invention only represent a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to. Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
Step 2B: At this point, either under the “Mental Processes” grouping scenario or under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The dependent claims have been considered. Further additional limitations recited in the dependent claims include: a size based on further “conditions” (characteristics of the user computing device and the electronic document); different types of content items (i.e., a coupon); and further “conditions” (i.e., keywords, expiration, budget). When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.


 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-11, 13-17, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zlotin et al. (US 2007/0233566) (hereinafter “Zlotin3566”), in view of Galperin et al. (US 8,676,781) (hereinafter “Galperin6781”), and further in view of Shrader et al. (US 2005/0177785) (hereinafter “Shrader7785”).

Regarding claims 1, 10, 17, Zlotin3566 discloses: 
Examiner’s note: The specification is totally silent about any “request”, therefore since the limitation “request” is totally absent from the language of the specification, the only limited support for and disclosure of this limitation is the claim language. 
 (receiving, using one or more computing devices and from a content provider, ).
System and method for generating an advertising template capable of being utilized by a channel partner (a content provider) to create an advertisement that is used within one or more sponsored search applications. During the method, one or more template attributes of the advertising template are selected. Upon the selection of template attributes, advertising content for incorporation into the advertising template and consistent with the one or more template attributes is received. Selections of keywords processed by one or more sponsored search applications and bid information associated with the keywords are then received. After incorporating the selections of the keywords and the bid information into the advertising template, the method displays a representation of the advertising template. (see at least Zlotin3566, fig. 1, 4-9, 18, ¶11, 33, 35).
In particular, channel partners may initiate a paid search advertising campaign through an efficient, multi-step process. First, a channel partner selects one of the pre-approved message templates based on such attributes as industry, product, region and language. Next, the partner populates the template with partner-specific details and chooses from a list of pre-approved targets (e.g., keywords for which bid price constraints will be submitted to one or more sponsored search applications, wherein the bid price constraints may include an upper bound, a lower bound, an MDF value, an actual bid amount, or any other constraints appreciated by one of skill in the art for optimizing a bid price associated with a keyword). The partner then specifies a start date and budget for the paid search campaign, and finally activates the campaign. Costs accrued and traffic to the web site of the partner generated by the campaign are monitored upon its activation until its conclusion. (see at least Zlotin3566, fig. 4-9, 18, ¶11, 23, 35).

(selecting, using the one or more computing devices, one of the particular portion of content or the different portion of content to include in the content item a value of the datum when the request is received). The partner populates the template with partner-specific details and chooses from a list of pre-approved targets (see at least Zlotin3566, ¶33, 35).
Examiner’s note: The specification is silent about a “request”, therefore it is not clear what “conditions of the request” the claim is in reference with.
(creating, by the one or more computing devices, the content item based on the selected one of the particular portion of content or the different portion of content).  (see at least Zlotin3566, fig. 4-9, 18, ¶11, 23, 35).
System comprising computing devices, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Zlotin3566, Fig. 1-2, 20, ¶37-38, 41, 46, 72). (processor) (memory) (computer readable media)
Zlotin3566 does not appear to disclose: 
(receiving, using the one or more computing devices from a user computing device, a request to serve a content item in conjunction with an electronic document, the request comprising one or more keyword search terms).
(providing, using the one or more computing devices, the content item, including the one of the particular portion of content or the different portion of content, to the user computing device in a manner that causes display of the content item in conjunction with the electronic document).
However Galperin6781 discloses: Bidding process (a request to serve a content item) managed by an intermediary such as a search engine website, wherein, advertisers bid on keywords and submit advertisements associated with the keywords to the intermediary. The intermediary typically utilizes one or more databases for storing the advertisements, associating the advertisements with bids and keywords (see at least Galperin6781, ¶1:21-24).
Search query by a visitor comprising search terms for display on the web pages 108. Search engine 122 may be configured within keyword mapping service 120 to facilitate the evaluation of potential queries, such as keyword queries, to be used to associate advertisements with web pages 108 in such situations. The potential queries are possible candidates for queries to be used in place of search terms provided by a visitor 102 to associate advertisements with a particular content-based web page 108 when the particular content-based web page is requested by the visitor 102. once selected, such potential queries may be provided in the form of keywords to advertisement service 110 to obtain advertisements to be published with the content-based web page (in conjunction with an electronic document). The advertisements may be in the form of sponsored links paid for by third parties and published on the website of the publisher 104 as an alternative means of generating revenue. (see at least Galperin6781, Fig. 1, ¶4:56-5:10).
System comprising computing devices, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications (see at least Galperin6781, Fig. 1, ¶3:66-4:55, 11:62-13:6).
In Zlotin3566, as per above, keywords and bid price constraints associated with advertisements are submitted to one or more sponsored search applications, wherein advertisers associate these advertisements with keywords using a template. In Galperin6781, keywords and bid price constraints associated with advertisements are submitted to one or more sponsored search applications, where the advertisements are matched to a keywords associated with a user’s query and also to keywords associated with a publisher’s document, to be displayed in combination with the document that is returned to the user in response to a search query.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Zlotin3566 with Galperin6781 to include: requesting to serve a content item in conjunction with an electronic document and displaying the content item to the user computing device in conjunction with the electronic document. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.

Zlotin3566 does not explicitly disclose: (identifying a conditional statement indicating how a portion of content is used to populate the content item, wherein the conditional statement specifies (i) that a particular portion of content is used to populate the content item when a specified datum in the data source is less than a specified value, and (ii) that a different portion of content is used to populate the content item when the specified datum in the data source is greater than the specified value).
(selecting, using the one or more computing devices, one of the particular portion of content or the different portion of content to include in the content item based on the conditional statement and a value of the datum when the request is received).
However, Shrader7785 discloses: The user creates such customized search criteria using a simple dialog. The pricing agent includes site templates that facilitate how each site is searched. In addition, the user may update the search criteria at any time. The user may set a price or other threshold at which he or she would be notified if the queried price met, was above, or was below the specified threshold. An alert may be generated if an item appears at a particular site at a particular price. A threshold action could be for the pricing agent to sell the item at a given price on the target site URL. (see at least Shrader7785, fig. 4, ¶9, 64).
Per above, Zlotin3566 teaches a “base” method for filling out place holders in a template/interface; and Shrader7785 teaches a “comparable” method filling out place holders in a template/interface, which offers the improvement of further implementing conditional rules associated with a threshold value (a specified value) for triggering price alert threshold at which the user would be notified if the queried price met, was above (greater than the specified value), or was below the specified threshold (less than a specified value). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Zlotin3566; in view of Shrader7785; to include the above claimed conditional rules. One of ordinary skill in the art at the time of the invention would have been motivated to expand the method in this way, since doing so is applying a known technique (implementing conditional rules associated with a threshold value) to improve a similar method (filling out place holders in a template/interface) in the same way.

Regarding claims 2, 11, Zlotin3566 in view of Galperin6781and Shrader7785 discloses: All the limitations of the corresponding parent claims (claim 1 and claim 10; respectively) as per the above rejection statements.
Zlotin3566 further discloses: (communicating, by one or more computing devices, a content item template to the content provider). Electronic template interface which enables a channel partner (content provider) to create and upload an advertisement creative, wherein access to the electronic template interface represents “communicating, a content item template to the content provider” (see at least Zlotin3566, fig. 7-8).

Regarding claims 5-6, 13-15,  Zlotin3566 in view of Galperin6781and Shrader7785 discloses: All the limitations of the corresponding parent claims (claim 1 and claim 10; respectively) as per the above rejection statements.
Zlotin3566 discloses: 
(wherein the data comprises keywords associated with the content item).
(wherein the keywords are based on received keywords received with the content item template).
Selections of keywords processed by one or more sponsored search applications and bid information associated with the keywords are then received. After incorporating the selections of the keywords and the bid information into the advertising template, the method displays a representation of the advertising template. (see at least Zlotin3566, fig. 1, 4-9, 18, ¶11, 33, 35).

Regarding claims 7, 16, Zlotin3566 in view of Galperin6781and Shrader7785 discloses: All the limitations of the corresponding parent claims (claim 1 and claim 10; respectively) as per the above rejection statements.
Zlotin3566 further discloses: (wherein the keywords are based on a received input of input keywords) Channel partner (a content provider) input keywords into the template (see at least Zlotin3566, fig. 1, 4-9, 18, ¶11, 33, 35).

Regarding claims 8, 19, Zlotin3566 in view of Galperin6781and Shrader7785 discloses: All the limitations of the corresponding parent claims (claim 1 and claim 17; respectively) as per the above rejection statements.
Zlotin3566 further discloses: (wherein the content item is provided only prior to a configured end date associated with the content item).  End date condition (see at least Zlotin3566, fig. 7, 12-13, “End Date”, ¶58, 63-64]).

 Regarding claims 9, 20, Zlotin3566 in view of Galperin6781and Shrader7785 discloses: All the limitations of the corresponding parent claims (claim 1 and claim 17; respectively) as per the above rejection statements.
Zlotin3566 further discloses: (the content item is provided only if a configured budget associated with the content item has not been exceeded.). Budget condition (see at least Zlotin3566, fig. 9, 12-13, 21, “Budget”, ¶35, 46-47, 58, 63-64).


Claim 3, is rejected under 35 U.S.C. 103(a) as being unpatentable over Zlotin et al. (US 2007/0233566) (hereinafter “Zlotin3566”), in view of Galperin et al. (US 8,676,781) (hereinafter “Galperin6781”), further in view of Shrader et al. (US 2005/0177785) (hereinafter “Shrader7785”), and further in view of Datar et al. (US 2007/0239530) (hereinafter “Datar9530”).

Regarding claim 3, Zlotin3566 in view of Galperin6781and Shrader7785 discloses: All the limitations of claim 1 as per the above rejection statement.
Zlotin3566 does not appear to disclose: (wherein the content item is provided at a size based on characteristics of the user computing device and the electronic document). However Datar9530 discloses: Content item is provided at a size based on characteristics of the user computing device and the electronic document (see at least Datar9530, ¶28-29). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Zlotin3566, in view of Datar9530, to include: a size. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since if size considerations are assessed prior to serving the content to the user device, a situation of incomplete serving or incompatibility between the content and the device can be avoided.


Claims 4, 12, 18, are rejected under 35 U.S.C. 103(a) as being unpatentable over Zlotin et al. (US 2007/0233566) (hereinafter “Zlotin3566”), in view of Galperin et al. (US 8,676,781) (hereinafter “Galperin6781”), further in view of Shrader et al. (US 2005/0177785) (hereinafter “Shrader7785”), and further in view of Howcroft et al. (US 2008/0201731) (hereinafter “Howcroft1731”).

Regarding claims 4, 12, 18, Zlotin3566 in view of Galperin6781and Shrader7785 discloses: All the limitations of the corresponding parent claims (claims 1; claim 10; and claim 17; respectively) as per the above rejection statements.
Zlotin3566 does not appear to disclose: (wherein the content item is a coupon for a product). However Howcroft1731 discloses: The advertiser detail information 218 includes but is not limited to IP versions of text advertisements data, video advertisements, audio advertisements and coupon offers (see at least Howcroft1731, ¶40). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Zlotin3566 in view of Howcroft1731, to include: coupons. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since coupon advertisements are a form of content items that encourages user interaction.


Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive.

35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph 
Applicant’s failure to respond and/or act on the 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in the Priority section and/or to acknowledge the Examiner’s notes, of the pending nonfinal office action dated 07/08/2020, is noted.
In view of Applicant’s failure to respond and/or act on the Priority section of the pending nonfinal office action, new 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph rejections are included in this present office action.

35 U.S.C. 101 
Applicant argues:
In the present application, the claims “apply, rely on, or use the judicial exception in a manner that imposes meaningful limit on the judicial exception,” such that the claims are directed to a practical application, and therefore patent eligible under the 2019 Revised Patent Subject Matter Eligibility Guidance. For example, the present claims provide a technical solution to the technical problem of how to reduce the amount of data stored while enabling the incorporation of real-time information into a content item before it is distributed. 
In response:
The independent claims are directed to an advertising method for displaying an advertisement (content item) in conjunction with an the electronic document based on conditions (conditional rules) input into a template and data previously collected.
The claims are directed to inputting conditional rules to generate advertisement content for display to a user. The claimed steps are steps of collecting/tracking user data (transmitting, receiving), analyzing data, making determinations (applying conditional rules,), and displaying data. The templates where conditional rules are entered do not represent a technological improvement in the field of data processing or data storage optimization. The benefits gained by these conditional rules is a business benefit, not a technological improvement in the field of data processing or data storage optimization..

35 U.S.C. 102/103
Applicant's arguments regarding are considered moot since newly amended claim limitations have been addressed by the new grounds of rejection above. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681